DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 17 July 2020 has been entered in full.  Claims 1-20 are canceled.  Claims 21-37 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for he claimed method wherein the tropoelastin is formulated as a hydrogel, and wherein the tropoelastin hydrogel is administered to the site of a bone defect which is a fracture or void, does not reasonably provide enablement for administration of tropoelastin in other forms or for methods of inducing bone formation other than at bone fractures or voids, such as in individuals suffering from low bone density but not having a bone fracture or void.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).	
In the instant case, the nature of the invention is complex and unpredictable, involving the effects of complex biochemical molecules on physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).
The claims are broad in two respects.  First, the methods recite an effect of promoting bone formation, increasing bone tissue volume, and/or increasing bone density in an individual.  The individual is recited as having low bone density, requiring increased bone density, or having a bone degenerative disorder such as osteoporosis, osteoarthritis, or osteochondritis dessicans.  Thus, the patient population is very broad, including asymptomatic individuals in need of increased bone density (such as post-menopausal women) and individuals having a bone defect other than a fracture or void (such as systemic low bone density in an individual suffering from osteoporosis).  The claims do not exclude subjects having a bone fracture or void.  The agent being administered is also recited broadly.  In most of the claims, there is no limitation regarding the formulation of uncrosslinked tropoelastin, and thus the claims include administration of uncrosslinked tropoelastin protein in any solid or liquid form, with or without any carriers, cells, or other active or inactive ingredients.  Finally, while “injection” is recited in claim 21, a therapeutic agent can be administered systemically rather than locally by injection, such as by intravenous administration.  Independent claims 33 and 34 do not recite any administration route and encompass both local and systemic administration approaches.
The scope of detailed guidance and working examples provided by the specification are decidedly narrower.  The specification contains assertions that the claimed methods work, as well as reference to publications describing sequences of tropoelastin proteins or fragments that have desirable properties in an elastic hydrogel.  The working examples are limited to the effects of tropoelastin hydrogels on bone defects which are voids.  However, it is generally accepted that fractures are very similar to voids, with the difference being in the distance between the ends of the bone.  Example 1 describes the bone formation enhancing effects of TE-PNPHO hydrogel on a bone void.  Example 6 indicates that the TE-PNPHO hydrogel used in the example has a particular dosage, but does not indicate what form or sequence of tropoelastin was used.  Example 2 pertains to the injectability, cytocompatability, and cellular infiltration of TE-PNPHO hydrogel.  Example 3 discloses the bone formation effects of TE-PNHPO and TE-HA hydrogels on bone defects which are voids.  Again, no information is provided regarding the sequence of tropoelastin for the TE-PNPHO as per Example 6.  Regarding TE-HA, Example 5 indicates that recombinant human tropoelastin was used, and provides dosages.  Example 4 pertains to a bone void defect model treated with tropoelastin, but the sequence of the tropoelastin as well as the formulation and dosage of the “cylindrical grafts” are not disclosed.  Accordingly, the specification only provides working examples and detailed guidance for the ordinary skilled artisan to make and use recombinant human tropoelastin hydrogels for the formation of bone in fracture and void type defects by locally administering the TE-hydrogel to the site of the defect.  The guidance and working examples are not pertinent to the treatment of low bone density or systemic administration of tropoelastin for the treatment of such.
The state of the art acknowledges that tropoelastin hydrogels are useful for the treatment of bone defects such as fractures.  Also, several forms of tropoelastin were known in the prior art.  See WO 2012/068619 A1, WO 2014/063194 A1, and WO 2014/089610 A1, of record.  However, the examiner is unaware of any prior art that supports the activity of tropoeleastin in bone degenerative disorders characterized by low bone density, such as osteoporosis.  Furthermore, osteoarthritis, recited in claims 29 and 35, is known in the prior art as being characterized by excessively high bone density.  See Hardcastle et al., 2015, BoneKEy Reports 4, article number 624, doi:10.1038/bonekey.2014.119, pp. 1-8.  Thus, even the theoretical treatment of osteoarthritis with a bone density increasing agent is not supported by the instant specification absent evidence to the contrary.
Due to the large quantity of experimentation necessary to achieve bone formation using forms of tropoelastin other than hydrogels to treat bone defects that are fractures or voids, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of complex biochemical molecules on physiological systems, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-26, 29, and 31-36 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by ELASTAGEN PTY LTD (WO 2012/068619 A1, published 31 May 2012, effectively filed 22 November 2011, hereinafter ‘619).
‘619 teaches a method of inducing formation of bone in an individual including the steps of providing an individual requiring bone formation and providing a therapeutically effective amount of tropoelastin to the individual to induce the formation of bone in the individual, thereby inducing bone formation in the individual.  See abstract; p. 2 li. 33-35; p. 3 li. 28-34; p. 31 li. 15 to p. 32 li. 5.  ‘619 indicates that the administered composition may contain crosslinked and uncrosslinked tropoelastin, and that the percentage of crosslinking can be manipulated to optimize the composition for a specific patient population.  See p. 16 li. 3 to p. 17 li. 8.  It is noted that the instant specification indicates that 1.5 mg/ml to 400 mg/ml of tropoelastin is therapeutically effective (p. 18).  ‘619 teaches 250 µl of a 200 mg/ml solution of tropoelastin in 1 ml total formulation, which works out to be 50 mg/ml.  See Example 6.  Example 9 provides a different formulation that also results in a 50 mg/ml concentration of tropoelastin.  Treating osteoarthritis, a bone degenerative condition involving low bone density, is taught at p. 31 li. 24.  Gel formulations are taught in the examples (e.g., p. 36 li. 37).  Administration by injection is taught throughout (e.g., abstract). This is relevant to claims 21, 24, 29, 31, and 33-35.
Regarding claims 22, 23, 25, 26, and 36, administration for focal repair is taught at p. 31.  Such suggests administration to the site of low bone density, the bone callus, periosteal surface, and endosteal surface.  
Regarding claim 32, the matrices prepared by ‘619 used solutions of purified recombinant human tropoelastin (e.g., Example 6) and thus can be assumed to be at least 75% “pure” when the word “pure” is interpreted as meaning free from association with heterologous proteins or other substances with which naturally occurring tropoelastin is associated in situ.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30 and 37 are is/are rejected under 35 U.S.C. 103 as being unpatentable over by ELASTAGEN PTY LTD (WO 2012/068619 A1, published 31 May 2012, effectively filed 22 November 2011, hereinafter ‘619) in view of THE UNIVERSITY OF SYDNEY AND PRESIDENT AND FELLOWS OF HARVARD COLLEGE (WO 2014/063194 A1; published 01 May 2014; hereinafter ‘194).
As discussed above, ‘619 teaches a method of inducing formation of bone in an individual including the steps of providing an individual requiring bone formation and providing a therapeutically effective amount of tropoelastin to the individual to induce the formation of bone in the individual, thereby inducing bone formation in the individual.  See abstract; p. 2 li. 33-35; p. 3 li. 28-34; p. 31 li. 15 to p. 32 li. 5.  ‘619 indicates that the administered composition may contain crosslinked and uncrosslinked tropoelastin, and that the percentage of crosslinking can be manipulated to optimize the composition for a specific patient population.  See p. 16 li. 3 to p. 17 li. 8.  It is noted that the instant specification indicates that 1.5 mg/ml to 400 mg/ml of tropoelastin is therapeutically effective (p. 18).  ‘619 teaches 250 µl of a 200 mg/ml solution of tropoelastin in 1 ml total formulation, which works out to be 50 mg/ml.  See Example 6.  Example 9 provides a different formulation that also results in a 50 mg/ml concentration of tropoelastin.  Treating osteoarthritis, a bone degenerative condition involving low bone density, is taught at p. 31 li. 24.  Gel formulations are taught in the examples (e.g., p. 36 li. 37).  Administration by injection is taught throughout (e.g., abstract).
‘619 does not explicitly suggest using SHELᵟ26A, also known as SHELD26A, (i.e., a peptide comprising SEQ ID NO: 1) as the tropoelastin.  However, such was known in the prior art as being suitable to use in methods to induce bone formation.  For example, ‘194 teaches a method of inducing formation of bone in an individual including the steps of providing an individual requiring bone formation and providing a therapeutically effective amount of tropoelastin to the individual to induce the formation of bone in the individual, thereby inducing bone formation in the individual. See abstract; p. 2 li. 25 to p. 4 li. 8; p. 6 li. 6-7; p. 33 li. 13-25, p. 51 li. 15-24.  The tropoelastin named SHELᵟ26A, also known as SHELD26A, was used in Example 1.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of inducing bone formation with uncrosslinked tropoelastin as taught by ‘619 by using a form of tropoelastin known as SHELᵟ26A (or SHELD26A) as suggested by ‘194.  There would have been a reasonable expectation of success given the teaching of ‘194 that SHELᵟ26A could be used in compositions to induce bone formation.  Making such a substitution would have been a simple substitution of one known, equivalent element for another to obtain predictable results. 
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,736,942 in view of SIGNALGENE INC. (WO 00/15836; published 23 March 2000; hereinafter ‘836).
Both sets of claims recite methods of inducing bone formation comprising administering uncrosslinked tropoelastin.  Both sets of claims recite administration via injection, and local administration to bone callus or periosteal surface.  Both sets of claims recite formulations of gel, putty, or paste.
The claim sets differ in that the patented claims require the treated individual to have a bone fracture or void, whereas the instant claims recite improvement of bone density, and bone degenerative disorders such as osteoporosis.  However, the prior art evidence=s that individuals suffering from low bone density, such as those suffering from osteoporosis, commonly have bone fractures.  See ‘836, pp. 102.  It is noted that neither the instant claims nor the patented claims exclude treatment of individuals having both osteoporosis and bone fractures.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify the method of treating bone fractures as recited in the patented claims by treating individuals having bone fractures due to osteoporosis in view of the teachings of ‘836 that osteoporosis patients frequently suffer from bone fractures.

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
03 May 2022